Brookfield Infrastructure Partners L.P. UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF MARCH 31, 2010 (U.S. DOLLARS IN MILLIONS) INDEX Page Unaudited Interim Condensed Consolidated Balance Sheets of Brookfield Infrastructure L.P. 2 Unaudited Interim Condensed Consolidated Statements of Operations of Brookfield Infrastructure L.P. 3 Unaudited Interim Condensed Consolidated Statements of Comprehensive (Loss) Income of Brookfield Infrastructure L.P. 4 Unaudited Interim Condensed Consolidated Statements of Changes in Partnership Capital of Brookfield Infrastructure L.P. 5 Unaudited Interim Condensed Consolidated Statements of Cash Flows of Brookfield Infrastructure L.P. 6 Notes to Unaudited Interim Condensed Consolidated Financial Statements of Brookfield Infrastructure L.P. 7 Management's Discussion and Analysis 23 Brookfield Infrastructure Partners L.P. (the "Partnership") operates high quality, long-life assets that generate stable cash flows, require relatively minimal maintenance capital expenditures and, by virtue of barriers to entry and other characteristics, tend to appreciate in value over time. Its current business consists of the ownership and operation of premier utilities, fee for service and timber assets in North and South America, Australasia and Europe. The Partnership's sole material asset is its 59% limited partnership interest in Brookfield Infrastructure L.P ("Brookfield Infrastructure"), which is accounted for using the equity method. As a result, we believe the financial statements of Brookfield Infrastructure are more relevant than the Partnership's because they present the financial position and results of our underlying operations in greater detail. Brookfield Asset Management Inc. ("Brookfield") and its affiliates own the remaining 41% of Brookfield Infrastructure, which through a redemption exchange mechanism can be converted into an equivalent interest in the Partnership. BROOKFIELD INFRASTRUCTURE L.P. UNAUDITED INTERIM CONDENSED CONSOLIDATED BALANCE SHEETS US $ MILLIONS, UNAUDITED March 31, December 31, January 1, Assets Current assets Cash and cash equivalents $ $ $ Accounts receivable and other Total current assets Cost accounted investment — — Investments in associates (Note 4) Property, plant and equipment (Note 5) Other assets Deferred taxes $ $ $ Liabilities and partnership capital Current liabilities Accounts payable and other liabilities $ $ $ Corporate borrowings (Note 7) — — Non-recourse borrowings (Note 8) Deferred tax liabilities Preferred shares (Note 9) Redeemable partnership units (Note 10) Partnership capital Retained earnings (deficit) ) ) Accumulated other comprehensive income Partnership units (Note 10) $ $ $ The accompanying notes are an integral part of these financial statements. Brookfield Infrastructure Partners | 2010 First Quarter Interim Report 2 BROOKFIELD INFRASTRUCTURE L.P. UNAUDITED INTERIM CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the three-month period ended March 31 US $ MILLIONS, UNAUDITED Revenues $ $ Cost of revenues (inclusive of depreciation expense of $1.8, 2009 - $1.7) ) ) Selling, general and administrative expenses ) ) Dividend income — Earnings (losses) from investments in associates ) Profit (loss) before under noted ) Interest expense ) ) Mark to market loss adjustment on redeemable partnership units ) ) Net loss before income tax recovery (expense) ) ) Income tax recovery (expense) ) Net loss for the period $ ) $ ) The accompanying notes are an integral part of these financial statements. Brookfield Infrastructure Partners | 2010 First Quarter Interim Report 3 BROOKFIELD INFRASTRUCTURE L.P. UNAUDITED INTERIM CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME For the three-month period ended March 31 US $ MILLIONS, UNAUDITED Net loss for the period $ ) $ ) Other comprehensive (loss) income Revaluation ) Foreign currency translation Net loss on foreign currency hedging items ) ) Deferred taxes Other comprehensive (loss) income ) Comprehensive (loss) income $ ) $ ) The accompanying notes are an integral part of these financial statements. Brookfield Infrastructure Partners | 2010 First Quarter Interim Report 4 BROOKFIELD INFRASTRUCTURE L.P. UNAUDITED INTERIM CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN PARTNERSHIP CAPITAL Reserves Equity Accounted Investments US $ MILLIONS, UNAUDITED Partnership units Retained earnings (deficit) Revaluation Surplus Foreign currency translation Hedge gains (losses) Net income changes Foreign currency translation Revaluation surplus Hedge gains (losses) Total Partnership Capital Balance as at December 31, 2009 $ $ ) $ — $ Net income (loss) — ) — ) Other comprehensive income (loss) — ) ) Partnership distributions — ) — ) Unit repurchases — Balance as at March 31, 2010 $ $ ) $ — $ Reserves Equity Accounted Investments US $ MILLIONS, UNAUDITED Partnership units Retained earnings Revaluation Surplus Foreign currency translation Hedge gains (losses) Net income changes Foreign currency translation Revaluation surplus Hedge gains (losses) Total Partnership Capital Balance as at January 1, 2009 $ $ $ — $ — $ $ $ — $ $ $ Net income (loss) — ) — — — ) — — — ) Other comprehensive income (loss) — ) — ) ) Partnership distributions — ) — ) Unit repurchases ) — ) Balance as at March 31, 2009 $ $ $ — $ — $ Brookfield Infrastructure Partners | 2010 First Quarter Interim Report 5 BROOKFIELD INFRASTRUCTURE L.P. UNAUDITED INTERIM CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the three-month period ended March 31 US $ MILLIONS, UNAUDITED Operating activities Net loss $ ) $ ) Adjustments for non-cash items: Earnings (losses) from investments in associates ) Deferred income tax (recovery) expense ) Depreciation expense Mark to market loss adjustment on redeemable partnership units Change in non-cash working capital Cash (used in) provided by operating activities ) Financing activities Distributions to unitholders ) ) Repayments on credit facilities — ) Repurchase of units — ) Cash used in financing activities ) ) Investment activities Proceeds on sale of partial interest in Brookfield sponsored infrastructure fund — Proceeds on sale of partial interest in direct investment in DBCT — Acquisition of additional interest in Brookfield sponsored infrastructure fund ) — Additions to property, plant and equipment ) ) Net proceeds from hedge settlement — Acquisition of PPP assets ) Cash provided by investing activities Cash and cash equivalents Change during the period ) ) Balance, beginning of period Balance, end of period $ $ Cash interest paid $ $ The accompanying notes are an integral part of these financial statements. Brookfield Infrastructure Partners | 2010 First Quarter Interim Report 6 NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED FOR THE PERIOD FROM JANUARY 1, 2, 2010. 1. ORGANIZATION AND DESCRIPTION OF THE BUSINESS Brookfield Infrastructure L.P. ("Brookfield Infrastructure" or the "partnership") was formed as a limited partnership established under the laws of Bermuda, pursuant to a limited partnership agreement dated May 17, 2007 as amended and restated. Brookfield Infrastructure consists of interests in utilities, fee for service and timber operations in North and South America, Australasia and Europe. 2. SUMMARY OF ACCOUNTING POLICIES (a) Statement of Compliance These interim condensed consolidated financial statements of the partnership have been prepared in accordance with International Accounting Standard 34 Interim Financial Reporting ("IAS 34") as issued by the International Accounting Standards Board ("IASB") and using the accounting policies the partnership expects to adopt in its consolidated financial statements as at and for the year ending December 31, 2010. As these interim condensed consolidated financial statements are the partnership's first financial statements prepared using International Financial Reporting Standards ("IFRS"), certain disclosures that are required to be included in annual financial statements prepared in accordance with IFRS that were not included in the partnership's most recent annual financial statements prepared in accordance with United States Generally Accepted Accounting Principles ("U.S. GAAP") have been included in these interim condensed consolidated financial statements for the comparative annual period. These interim condensed consolidated financial statements should be read in conjunction with the partnership's 2009 annual financial statements and in consideration of the IFRS transition disclosures included in Note 3 to these interim condensed consolidated financial statements and the additional annual disclosures included herein. These financial statements were authorized for issuance by the Board of Directors of the partnership on June 29, 2010. (b) Basis of Presentation (i)Subsidiaries These interim condensed consolidated financial statements include the accounts of the partnership and its consolidated subsidiary, Great Lakes Power Limited (GLPL), (the "Ontario Transmission" operations) over which the partnership has control. Control exists when the partnership has the power, directly or indirectly, to govern the financial and operating policies of an entity so as to obtain benefit from its activities. (ii)Investments in Associates Investments in associates are entities over which the partnership has significant influence. Significant influence is the power to participate in the financial and operating policy decisions of the investee but is not control or joint control over those policies. The partnership accounts for investments over which it has significant influence using the equity method. Investments in associates are initially recognized at cost.The carrying value of the partnership's interest in an investee is adjusted for the partnership's share of income, other comprehensive income and distributions of the investee. Brookfield Infrastructure Partners | 2010 First Quarter Interim Report 7 Any excess of the cost of acquisition over the partnership's share of the net fair value of the identifiable assets, liabilities and contingent liabilities of the associate are recognized at the date of acquisition is recognized as goodwill. The goodwill is included within the carrying amount of the investment and is assessed for impairment as part of that investment. Any excess of the partnership's share of the net fair value of the identifiable assets, liabilities and contingent liabilities over the cost of acquisition, after reassessment, is recognized immediately in profit or loss. (c) Revenue Recognition Revenues are recorded on the accrual basis based upon the amount that would be earned at the end of the measurement period established by contract. In some cases this will require that the recognition of revenue is deferred to the point when it can be more accurately measured. (d) Foreign Currency Translation The U.S. dollar is the functional and presentation currency of the partnership. Each of the partnership's subsidiaries determines its own functional currency and items included in the financial statements of each subsidiary are measured using that functional currency. Assets and liabilities of foreign operations having a functional currency other than the U.S. dollar are translated at the rate of exchange prevailing at the reporting date and revenues and expenses at average rates during the period. Gains or losses on translation are included as a component of partnership capital. Gains or losses on foreign currency denominated balances and transactions that are designated as hedges of net investments in these operations are reported in the same manner. Foreign currency denominated monetary assets and liabilities are translated using the closing rate. Non-monetary assets and liabilities measured at fair value are translated at the rate of exchange prevailing at the date when the fair value was determined. Revenues and expenses are measured at average rates during the period. Gains or losses on translation of these items are included in income. Gains or losses on transactions which hedge these items are also included in income. Foreign currency denominated non-monetary assets and liabilities, measured at historic cost, are translated at the rate of exchange at the transaction date. (e) Financial Instruments (i)Derivative Financial Instruments The partnership and its subsidiaries selectively utilize derivative financial instruments primarily to manage financial risks, including interest rate, foreign exchange and commodity risks. Derivative financial instruments are recorded at fair value determined on a credit adjusted basis. Hedge accounting is applied when the derivative is designated as a hedge of a specific exposure and there is assurance that it will continue to be effective as a hedge based on an expectation of offsetting cash flows or fair value. Hedge accounting is discontinued prospectively when the derivative no longer qualifies as a hedge or the hedging relationship is terminated. Once discontinued, the cumulative change in fair value of a derivative that was previously recorded in comprehensive income by the application of hedge accounting is recognized in income over the remaining term of the original hedging relationship. Unrealized mark-to-market gains and losses on derivative financial instruments are recorded in Accounts Receivable and Other or Accounts Payable and Other, respectively. (ii)Items Classified as Hedges Realized and unrealized gains and losses on foreign exchange forward contracts, currency swap contracts and cross-currency interest rate swaps designated as hedges of currency risks are included in partnership capital when the currency risk relates to a net investment in a subsidiary with a functional currency other than the U.S. dollar and are included in income in the period in which the subsidiary is disposed of or to the extent partially disposed and control is not retained. Derivative financial instruments that are designated as hedges to offset corresponding changes in the fair value of assets and liabilities and cash flows are measured at estimated fair value with changes in fair value recorded as a component of partnership capital as applicable. Brookfield Infrastructure Partners | 2010 First Quarter Interim Report 8 Unrealized gains and losses on interest rate forward and swap contracts designated as hedges of future interest payments are included in shareholders' equity as a cash flow hedge when the interest rate risk relates to an anticipated interest payment. The periodic exchanges of payments on interest rate swap contracts designated as hedges of debt are recorded on an accrual basis as an adjustment to interest expense. The periodic exchanges of payments on interest rate contracts designated as hedges of future interest payments are amortized into income over the term of the corresponding interest payments. (iii)Items Not Classified as Hedges Derivative financial instruments that are not designated as hedges are carried at estimated fair value, and gains and losses arising from changes in fair value are recognized in income in the period the changes occur. Realized and unrealized gains on other derivatives not designated as hedges are recorded in investment income. (f) Cash and Cash Equivalents Cash and cash equivalents include cash on hand, demand deposits and highly liquid short-term investments with original maturities of three months or less. (g) Asset Impairment At each balance sheet date the partnership assesses whether there is any indication that assets are impaired, other than those measured at fair value with changes in value recorded in net income. An impairment is recognized if the recoverable amount, determined as the greater of the estimated fair value less costs to sell or the discounted future cash flows generated from use and eventual disposal from an asset or cash generating unit is less than their carrying value. The projections of future cash flows take into account the relevant operating plans and management's best estimate of the most probable set of conditions anticipated to prevail. Where an impairment loss subsequently reverses, the carrying amount of the asset or cash generating unit is increased to the lesser of the revised estimate of recoverable amount and the carrying amount that would have been recorded had no impairment loss been recognized previously. (h) Income Taxes Current income tax assets and liabilities are measured at the amount expected to be paid to tax authorities, net of recoveries based on the tax rates and laws enacted or substantively enacted at the balance sheet date. Current income tax relating to items recognized directly in equity are also recognized directly in equity. Deferred income tax liabilities are provided for using the liability method on temporary differences between the tax bases and carrying amounts of assets and liabilities. Deferred income tax assets are recognized for all deductible temporary differences, carry forward of unused tax credits and unused tax losses, to the extent that it is probable that deductions, tax credits and tax losses can be utilized. The carrying amount of deferred income tax assets are reviewed at each balance sheet date and reduced to the extent it is no longer probable that the income tax asset will be recovered. Deferred income tax assets and liabilities are measured at the tax rates that are expected to apply to the year when the asset is realized or the liability settled, based on the tax rates and laws that have been enacted or substantively enacted at the balance sheet date. (i) Property, Plant and Equipment The partnership's property, plant and equipment is comprised of the transmission assets of GLPL, for which the partnership uses the revaluation method of accounting. Brookfield Infrastructure Partners | 2010 First Quarter Interim Report 9 Property, plant and equipment is depreciated on a straight line basis over the estimated useful lives of each component of the assets as follows: years UsefulLives Buildings 40 years Transmission stations, towers and related fixtures 25 to 40 years Other equipment 5 to 40 years Property, plant and equipment measured using the revaluation method are initially measured at cost and subsequently carried at their revalued amount, being the fair value at the date of the revaluation less any subsequent accumulated depreciation and any accumulated impairment losses. Revaluations are made on a regular basis to ensure that the carrying amount does not differ significantly from fair value. Where the carrying amount of an asset is increased as a result of a revaluation, the increase is recognized in income to the extent the increase reverses a previously recognized impairment recorded through income, with the remainder of the increase recognized in other comprehensive income and accumulated in equity in revaluation surplus. Where the carrying amount of an asset is decreased, the decrease is recognized in other comprehensive income to the extent of any balance existing in revaluation surplus in respect of the asset, with the remainder of the decrease recognized in income. (j) Borrowing Costs Borrowing costs are capitalized when such costs are directly attributable to the acquisition, construction or production of a qualifying asset. A qualifying asset is an asset that necessarily takes a substantial period of time to prepare for its intended use. (k) Critical Judgements and Estimates The preparation of financial statements requires management to select appropriate accounting policies and to make judgements, estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. In particular, critical accounting policies and estimates utilized in the normal course of preparing the partnership's financial statements require the determination of future cash flows utilized in assessing net recoverable amounts and net realizable values; revaluation amounts for property, plant and equipment; depreciation and amortization; value of goodwill and intangible assets; ability to utilize tax losses; effectiveness of financial hedges for accounting purposes; determination of functional currency; assessment of cash generating units; determination of whether control exists in concluding whether an entity should be consolidated; measurement of deferred taxes; and fair values for recognition, measurement and disclosure purposes. In making estimates, management relies on external information and observable conditions where possible, supplemented by internal analysis as required. These estimates have been applied in a manner consistent with prior periods and there are no known trends, commitments, events or uncertainties that we believe will materially affect the methodology or assumptions utilized in these financial statements. The estimates are impacted by, among other things, movements in interest rates and other factors, some of which are highly uncertain. The interrelated nature of these factors prevents us from quantifying the overall impact of these movements on the partnership's financial statements in a meaningful way. These sources of estimation uncertainty relate in varying degrees to virtually all asset and liability account balances. (l) Redeemable Partnership Units Brookfield Infrastructure has issued redeemable partnership units that may, at the request of the holder, require Brookfield Infrastructure to redeem all or a portion of the holder's units of Brookfield Infrastructure for cash, anytime after two years from the date of closing of the Spin-off. This right is subject to BIP's right of first refusal which entitles it, at its sole discretion, to elect to acquire any units presented to Brookfield Infrastructure in exchange for similar number of BIP's units (subject to certain customary adjustments). As a result of the redeemable partnership unitholder's ability to redeem their units for cash, the redeemable partnership units are classified as a financial liability. Brookfield Infrastructure Partners | 2010 First Quarter Interim Report 10 (m) Future Changes in Accounting Policies (i) Financial Instruments IFRS 9 Financial instruments (“IFRS 9”) was issued by the IASB on November 12, 2009 and will replace IAS 39 Financial Instruments: Recognition and Measurement (“IAS 39”). IFRS 9 uses a single approach to determine whether a financial asset is measured at amortized cost or fair value, replacing the multiple rules in IAS 39. The approach in IFRS 9 is based on how an entity manages its financial instruments in the context of its business model and the contractual cash flow characteristics of the financial assets. The new standard also requires a single impairment method to be used, replacing the multiple impairment methods in IAS 39. IFRS 9 is effective for annual periods beginning on or after January 1, 2013. The partnership is currently evaluating the impact of IFRS 9 on its financial statements. (ii) Related Party Disclosures – Revised Definition of Related Parties On November 4, 2009 the IASB issued a revised version of IAS 24 Related Party Disclosures (“IAS 24”). IAS 24 requires entities to disclose in their financial statements information about transactions with related parties. Generally, two parties are related to each other if one party controls, or significantly influences, the other party. IAS 24 has simplified the definition of a related party and removed certain of the disclosures required by the predecessor standard. The revised standard is effective for annual periods beginning on or after January 1, 2011. The partnership is currently evaluating the impact of the change to IAS 24 on its financial statements. (iii) Improvements to IFRSs On May 6, 2010 the IASB issued a collection of amendments to IFRSs in its latest set of annual improvements. The partnership is currently evaluating the impacts of the amendments on its financial statements and has chosen to adopt the amendment that allows the use of deemed cost for operations subject to rate regulation. The amendments are generally effective for annual periods beginning on or after January 1, 2011, with earlier application permitted. 3. TRANSITION TO IFRS The partnership has adopted IFRS effective January 1, 2010. Prior to the adoption of IFRS the partnership prepared its financial statements in accordance with U.S. GAAP. The partnership’s financial statements for the year ending December 31, 2010 will be the first annual financial statements that comply with IFRS. Accordingly, the partnership will make an unreserved statement of compliance with IFRS beginning with its 2010 annual financial statements. The partnership’s transition date is January 1, 2009 (the “transition date”) and the partnership has prepared its opening IFRS balance sheet at that date. These financial statements have been prepared in accordance with the accounting policies described in Note 2. The partnership will ultimately prepare its opening balance sheet by applying existing IFRS with an effective date of December 31, 2010 or prior. Accordingly, subsequent changes to IFRS may impact the policies used to prepare the consolidated financial statements for the year ended December 31, 2010 which may differ from these financial statements. Brookfield Infrastructure Partners | 2010 First Quarter Interim Report 11 (a) Elected Exemptions From Full Retrospective Application In preparing these consolidated financial statements in accordance with IFRS 1 First-time Adoption of International Financial Reporting Standards (“IFRS 1”), the partnership has applied certain of the optionalexemptions from full retrospective application of IFRS. The optional exemptions applied are describedbelow. (i) Deemed Cost for Operations Subject to Rate Regulation The partnership has elected to measure its transmission assets in Great Lakes Power Limited (GLPL), (the “Ontario Transmission” operations) at fair value as at January 1, 2009 or revaluation amounts previously determined under U.S. GAAP and use that amount as deemed cost as at January 1, 2009. (ii) Cumulative Translation Differences The partnership has elected to set the previously accumulated cumulative translation account, which is included in accumulated other comprehensive income, to zero at January 1, 2009. This exemption has been applied to all subsidiaries. (iii) Business Combinations The partnership has elected to apply the business combinations exemption in IFRS 1. Accordingly, it has not restated business combinations that took place prior to the January 1, 2009 IFRS transition date. (b) Mandatory Exceptions To Retrospective Application In preparing these consolidated financial statements in accordance with IFRS 1 the partnership has applied certain mandatory exceptions from full retrospective application of IFRS. The mandatory exceptions applied from full retrospective application of IFRS are described below. (i) Hedge Accounting Only hedging relationships that satisfied the hedge accounting criteria as of the transition date are reflected as hedges in the partnership’s results under IFRS. Any derivatives not meeting the IAS 39 Financial Instruments: Recognition and Measurement criteria for hedge accounting were recorded as a non-hedging derivative financial instrument. (ii) Estimates Hindsight was not used to create or revise estimates and accordingly the estimates previously made by the partnership under U.S. GAAP are consistent with their application under IFRS. (c) Operating Units Accounting Policies (i) Timberlands Timberlands include standing timber, property, plant and equipment, land under standing timber and higher and better use lands. Standing timber is measured at fair value after deducting estimated selling costs and recorded as timber on the balance sheet. Estimated selling costs include commissions, levies, delivery costs, transfer taxes and duties. The fair value of standing timber is calculated as the present value of anticipated future cash flows for standing timber before tax. The calculation is based on existing, sustainable felling plans and assessments regarding growth, timber prices and felling and silviculture costs. The discount rate is based upon a normal timberland owner’s weighted average cost of capital before tax for the geographic location of the standing timber. Changes in fair value are recorded in net income during the period of change. Property, plant and equipment of the partnership’s timberlands operations are carried at cost less accumulated amortization and any impairments. Land of the partnership’s timberlands operations which has been determined to have a higher and better use and which is no longer used for the harvest and growth of timber is classified as investment property measured at fair value with changes in fair value recorded in income in the period of change. Land under standing timber is accounted for using the revaluation method. Brookfield Infrastructure Partners | 2010 First Quarter Interim Report 12 Harvested timber is included in inventory and is measured at the lower of fair value less estimated costs to sell at the time of harvest and net realizable value. (ii) Investment Properties The partnership uses the fair value method to account for real estate classified as investment property. A property is determined to be an investment property when it is principally held to earn rental income or for capital appreciation, or both. Investment property is initially measured at cost including transaction costs. Subsequent to initial recognition, investment properties are carried at fair value. Gains or losses arising from changes in fair value are included in income during the period in which they arise. Fair values are primarily determined by discounting the expected future cash flows of each property, generally over a term of 10 years, using a discount and terminal capitalization rate reflective of the characteristics, location and market of each property. The future cash flows of each property are based upon, among other things, rental income from current leases and assumptions about rental income from future leases reflecting current conditions, less future cash out-flows in respect of such current and future leases. The partnership determines fair value using both internal and external valuations. (iii) Transmission Infrastructure Transmission assets are accounted for using the revaluation method. The partnership determines the fair value of its transmission assets as their depreciated replacement cost. Depreciated replacement cost is determined as the current cost of reproduction or replacement of an asset less deductions for physical deterioration and obsolescence. Valuations are performed internally. Depreciation on transmission facilities is calculated on a straight-line basis over the estimated service lives of the assets, which are as follows: YEARS Useful Lives Buildings and transmission infrastructure 25 to 40 Machinery and equipment 5 to 35 Other transmission assets 10 to 15 (d) Reconciliation of Partnership capital as reported under U.S. GAAP and IFRS The following is a reconciliation of the partnership’s capital reported in accordance with U.S. GAAP to its equity in accordance with IFRS at the transition date: MILLIONS Note Partnership Capital As reported under U.S. GAAP - December 31, 2008 $ Differences under IFRS for investments in associates Agricultural assets (i) Deemed cost (ii) Revaluation (iii) HBU lands (investment property) (iv) ) Deferred taxes (v) ) As reported under IFRS - January 1, 2009 $ Brookfield Infrastructure Partners | 2010 First Quarter Interim Report 13 The following is a reconciliation of the partnership’s capital reported in accordance with U.S. GAAP to its equity in accordance with IFRS at March 31, 2009: MILLIONS Note Partnership Capital As reported under U.S. GAAP - March 31, 2009 $ Differences under IFRS for investments in associates Agricultural assets (i) Deemed cost (ii) Revaluation (iii) HBU lands (investment property) (iv) Deferred taxes (v) ) Other As reported under IFRS - March 31, 2009 $ The following is a reconciliation of the partnership’s capital reported in accordance with U.S. GAAP to its equity in accordance with IFRS at December 31, 2009: MILLIONS Note Partnership Capital As reported under U.S. GAAP - December 31, 2009 $ Differences under IFRS for investments in associates Agricultural assets (i) Deemed cost (ii) ) Revaluation (iii) ) HBU lands (investment property) (iv) Deferred taxes (v) ) Other As reported under IFRS - December 31 ,2009 $ (i) Agricultural Assets The partnership’s standing timber and other agricultural assets are measured at fair value less estimated point-of-sale costs for IFRS whereas for U.S. GAAP the partnership recorded such assets at historic cost less accumulated depletion, or as inventory. The increase in partnership capital relates to the difference in the fair value, less estimated point-of-sale costs, of the partnership’s standing timber and other agricultural assets and their carrying amounts for U.S. GAAP. (ii) Fair Value as Deemed Cost The partnership elected to measure certain items of property, plant and equipment at fair value or revaluation amounts determined previously under U.S. GAAP and use that amount as deemed cost on transition to IFRS. The increase in partnership capital relates to the net difference between the fair value as deemed cost of property, plant and equipment and their carried amounts for U.S. GAAP. The established deemed cost amount will be amortized to income over the useful lives of the assets. Brookfield Infrastructure Partners | 2010 First Quarter Interim Report 14 (iii) Revaluation Under IFRS the partnership measures power generation and transmission assets at their revalued amount, being the fair value at the date of the revaluation less any subsequent accumulated depreciation and any accumulated impairment losses whereas for U.S. GAAP the partnership recorded such assets at historic cost less accumulated depreciation. The increase in partnership capital relates to the difference in the fair value of power generation and transmission assets and their carrying amounts for U.S. GAAP. (iv) Investment Property The partnership measures its land used for commercial property purposes and investment property at fair value under IFRS whereas for U.S. GAAP the partnership had recorded such assets at historic cost less any accumulated amortization. The increase in partnership capital relates to the difference in the fair value of investment property and their carrying amounts for U.S. GAAP. (v) Deferred Taxes Deferred taxes are impacted by the change in temporary differences resulting from the effect of the IFRS reconciling items described above. (e) Reconciliation Of Net Income As Reported Under U.S. GAAP and IFRS The following is a reconciliation of the partnership’s net income reported in accordance with U.S. GAAP to its net income in accordance with IFRS for the year ended December 31, 2009 and the three month period ended March 31, 2009. MILLIONS Note Three months ended March 31, 2009 Year ended December 31, 2009 Net income as reported under U.S. GAAP $ ) $ Differences increasing (decreasing) reported net income: Agricultural assets, net of depletion (i) ) Revaluation (ii) ) ) Distributions on redeemable partnership units (iii) ) ) Mark to market gain (loss) adjustment on redeemable partnership units (iv) Loss as reported under IFRS $ ) $ ) (i) Agricultural Assets For IFRS the partnership’s standing timber and other agricultural assets are measured at fair value less estimated point-of-sale costs, with changes in fair value or point of sale costs recorded in income during the period of change. Under U.S. GAAP the partnership had recorded such assets at historic cost and charged a depletion amount to income based upon harvest levels. (ii) Revaluation Certain property, plant and equipment were recorded at fair value on transition, at values in excess of their recorded amount under U.S. GAAP. Accordingly, these increased carrying values resulted in higher depreciation during the period. (iii) Distributions on Redeemable Partnership Units For IFRS the redeemable partnership units are classified as liabilities and correspondingly, the distributions on these instruments are recorded in income, rather than distributions to unitholders, as they were under U.S. GAAP. (iv) Mark to Market Gain (Loss) Adjustment on Redeemable Partnership Units For IFRS the redeemable partnership units are classified as liabilities and are marked to fair value, with the change in fair value recorded in income. The redeemable partnership units are measured to fair value as they are redeemable on demand at fair value Brookfield Infrastructure Partners | 2010 First Quarter Interim Report 15 (f) Reconciliation Of Comprehensive (Loss) Income As Reported Under U.S. GAAP and IFRS The following is a reconciliation of the partnership’s comprehensive income reported in accordance with U.S. GAAP to its comprehensive income in accordance with IFRS for the year ended December 31, 2009 and three month period ended March 31, 2009. MILLIONS Note Three months ended March 31, 2009 Year ended December 31, 2009 Comprehensive income as reported under U.S. GAAP $ ) $ Differences increasing (decreasing) reported comprehensive loss: Differences in net income (i) ) ) Revaluation (ii) Comprehensive (loss) income as reported under IFRS $ ) $ ) (i) Differences in Net Income Reflects the differences in net income between U.S. GAAP and IFRS as described in 3(e) for the respective period. (ii) Revaluation of Property, Plant and Equipment The partnership measures power generation and transmission assets at their revalued amount. Revaluations of these assets in excess of their cost base less accumulated depreciation are recorded as a component of shareholders’ equity in revaluation surplus. 4. INVESTMENTS Investments include associates accounted for under the equity method. MILLIONS As at January 1, 2009 $ Acquisitions Share of loss ) Distributions received ) As at December 31, 2009 Dispositions ) Share of profit Distributions received ) As at March 31, 2010 $ Brookfield Infrastructure Partners | 2010 First Quarter Interim Report 16 The following are the partnership’s equity accounted investments: Ownership Interest Carried Value MILLIONS Mar 31, 2010 Dec 31, 2009 Jan 1, 2009 Mar 31, 2010 Dec 31, 2009 Jan 1, 2009 Prime % % — $ $ $ — Transelec % % % Longview % % % Island Timberlands % % % Brookfield Sponsored Infrastructure Fund % % — — Brookfield Sponsored Timber Fund % % % Direct Interest in DBCT % % — — Direct Interest in PD Ports % % — — PPP 30-50
